DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 08/16/2022. Claims 1-24 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections and the rejections under 35 U.S.C. 112(b) in the previous Office action dated 06/23/2022 have been withdrawn in light of the amendment to claims.
Applicant’s argument with respect to the newly amended claims 1 and 13 has been considered but is moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-15 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2018/0365465 A1; hereinafter Kim) in view of Chen et al. (US 2020/0381466 A1; hereinafter Chen.)
As per claims 1 and 13, Kim discloses an electronic device and an associate fingerprint image correction method (see at least Figs. 1 and 10; ¶¶ 97-98, disclosing an electronic apparatus [1000/2000]), the electronic device comprising: 
an optical fingerprint sensor used to obtain a fingerprint image (see at least Figs. 1, 4; ¶¶ 67-68, disclosing an optical fingerprint sensor 1200 used to obtain a fingerprint image;) and 
a processor coupled to the optical fingerprint sensor (see at least Figs. 1, 10, disclosing a processor [1400, 1600/ 2400, 2600] coupled to the optical fingerprint sensor [1200/2200],) the processor includes an analog-to-digital converter (ADC), wherein the ADC converts analog sensing signals of the fingerprint image into a plurality of ADC code values (see at least ¶ 106 disclosing a digital memory; see any of ¶¶ 25-27, disclosing the memory storing various data including at least the reference contrast profile, i.e., the reference contrast profile is digital; further see at least operations S300 and S320 of Fig. 8; ¶¶ 88-89, discussing the processor extracting a contrast profile from the signal sensed by the fingerprint sensor to generate the extracted contrast profile, as a comparison image, and comparing the extracted contrast profile with the digital reference contrast profile stored in the digital memory, i.e., the extracted contrast profile must be digital and include a plurality of ADC code values in order to compare with the digital reference contrast profile, thereby rendering the processor including an analog-to-digital converter (ADC) converting analog sensing signal into the digital extracted contrast profile including a plurality of ADC code values for the above-discussed comparison,) and wherein the processor judges the plurality of ADC values of a plurality of pixels of the fingerprint image see the above discussion,) and 
wherein the processor compares the comparison image with a sample image to obtain a pressure level classification corresponding to the fingerprint image (see at least operation S340 of Fig. 8; Fig. 9; ¶¶ 89-94, disclosing the processor comparing the extracted contrast profile, as the comparison image, with the reference contrast profile, as a sample image, to obtain the intensity of the touched pressure corresponding to the fingerprint image and to classify the intensity of the touched pressure as one of a soft touch state, a normal touch state, and a hard touch state, i.e., to obtain a pressure level classification corresponding to the fingerprint image.)
Accordingly, Kim discloses all limitations of these claims except for “inputting the plurality of ADC code values into a numeric mask.” 
However, in the same field of endeavor, Chen discloses a related electronic device and an associate fingerprint image method (see at least Figs. 1, 7, 10), the electronic device comprising: an optical fingerprint sensor used to obtain a fingerprint image (see at least Figs. 1, 7; ¶¶ 19, 35, disclosing an optical fingerprint sensor 102/702 used to obtain a fingerprint image;) and 
a processor coupled to the optical fingerprint sensor (see at least Fig. 7, disclosing a processor [704, 706] coupled to the optical fingerprint sensor [702,) the processor includes an analog-to-digital converter (ADC) [710], wherein the ADC converts analog sensing signals of the fingerprint image into a plurality of ADC code values (see at least ¶¶ 35, 37 disclosing the ADC converting analog electronic signals of the fingerprint image into a plurality of digital pixel data including a plurality of ADC code values, e.g., for an 8-bit pixel data, code 0 is a smallest code and code 255 is the largest code,) and wherein the processor judges the plurality of ADC values of a plurality of pixels of the fingerprint image by inputting the plurality of ADC code values into a numerical mask to generate a correct digital fingerprint image (see at least ¶¶ 35, 37, disclosing the processor judging the plurality of ADC values of a plurality of pixels of the fingerprint image by inputting the plurality of ADC code values into a numerical mask defined with an operation range of the ADC between code 0 and code 255 to generate a correct digital fingerprint image,) with a reduced time length required for determining the integration time of the system (see at least ¶ 1.)
Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the processor of the Kim reference to judge the plurality of ADC values of a plurality of pixels of the fingerprint image by inputting the plurality of ADC code values into a numerical mask to generate a correct digital fingerprint image, in view of the teaching in the Chen reference, to improve the above modified electronic device and the fingerprint image correction method of the Kim reference for the predictable result of obtaining a correct digital fingerprint image with a reduced time length required for determining the integration time of the device.

As per claims 2 and 14, Kim further discloses the processor performing an image correction processing on the fingerprint image according to the corresponding pressure level classification to generate an optimized fingerprint image (see Kim at least ¶¶ 90-93, disclosing the processor performing an image correction processing on the fingerprint image according to the corresponding pressure level classification by extracting the contrast of fingerprint image in order to generate an optimized fingerprint image corresponding to one of a soft touch state, a normal touch state, and a hard touch state, as shown in one of Figs. 9A-9C.)

As per claims 3 and 15, the above modified Kim, as discussed in the rejection of claims 1 and 13, obviously renders the numerical mask defined with a predetermined ADC numerical range of the ADC code values between 0 and 255 for an 8-bit ADC, instead of 300 and 600, as claimed.
However, this instant application discloses a predetermined ADC numerical range of the ADC code values between 300 and 600 being a mere example according to the size of the ADC (see ¶¶ 24-25 of the specification.) Therefore, the “claimed” predetermined ADC numerical range of the ADC code values between 300 and 600 is a mere design choice in the predetermined ADC numerical range of the ADC code values according to the size of the ADC.
Furthermore, a change in range/size was judicially recognized as being within the level of ordinary skill in the art, In re Larson, 340 F.2d 965,968 (CCPA 1965); In re Dulberg, 289 F.2d 522, 523 (CCPA 1961); In re Rose, 105 USPQ 237 (CCPA 1955); and In re Reven, 156 USPQ 679 (CCPA 1968). 
Therefore, while the above modified Kim in view of Chen may not exemplify the particular predetermined ADC numerical range of the ADC code values, as presently claimed, one of ordinary skill in the art would have found it obvious to make the above modified device of Kim having the particular predetermined ADC numerical range of the ADC code values, as desired as claimed, in accordance with a particular application. 
As per claims 12 and 24, Kim further discloses the optical fingerprint sensor being a lenticular in-display fingerprint sensor (see at least ¶ 108.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Chen, and further in view of Chiang et al. (US 2020/0175142 A1; hereinafter Chiang.)
As per claim 11, Kim discloses a plurality of fingerprint images having a same pressure level classification (see at least Figs. 7, 9; ¶ 92, disclosing a plurality of fingerprint images having a same pressure level classification, such as a soft touch state, a normal touch state, and a hard touch state,) but is silent to “the processor averages grayscale values of a plurality of fingerprint images having a same pressure level classification to generate corresponding background data,” as claimed.
However, in the same field of endeavor, Chiang discloses a related electronic device (see at least Fig. 1), the electronic device comprising: an optical fingerprint sensor [120] used to obtain a fingerprint image (see at least Fig. 1; ¶ 16:8-9;) and a processor [110, 140] coupled to the optical fingerprint sensor (see at least Fig. 1,) and averages grayscale values of a plurality of fingerprint images having similar background noise to generate corresponding background data (see at least ¶ 26,) thereby generating a correct fingerprint image in good image quality (see at least ¶ 26.) Moreover, Official Notice is taken that fingerprint images having a same pressure level have similar background noise is well-known and expected in the art. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of invention of the pending application to modify the processor of Kim to average grayscale values of a plurality of fingerprint images having a same pressure level classification to generate corresponding background data, to improve the above modified electronic device of the Kim reference for the predictable result of generating a correct fingerprint image in good image quality, as taught by the Chiang reference.
Allowable Subject Matter
Claims 4-10 and 16-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the claimed invention is directed to an electronic device and a fingerprint image correction method, capable of performing image correction on a fingerprint image to generate an optimized fingerprint and obtaining a pressure level classification corresponding to the fingerprint image. Claims 4 and 16 identify the uniquely distinct limitations, “defining pixels at same pixel positions in the comparison image to have a first value according to a portion of the pixels of the fingerprint image with the analog-to-digital converter values greater than or equal to 300 and less than or equal to 600; and defining pixels at same pixel positions in the comparison image to have a second value according to a portion of the pixels of the fingerprint image with the analog-to-digital converter values less than 300 or greater than 600, wherein the sample image is a binary image having a first numerical distribution and a second numerical distribution.” The closest prior arts, Kim and Chen discussed above, either singularly or in combination, fail to anticipate or render the above underlined limitations in combination with all of the other claimed limitations particularly recited by these claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626